Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered on or about December 22, 1999, which denied the motion of defendant landlord Rudolph and the cross motion of defendant tenant Lack for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The infant plaintiff allegedly sustained injuries when he lost his footing on a metal grated terrace floor and slid into a weathervane placed upon the terrace by defendant tenant. The record raises issues of fact as to whether the terrace floor was dangerously slippery and as to whether the weathervane was hazardously placed and, accordingly, defendants’ motions for summary judgment were properly denied. Concur — Williams, J. P., Tom, Ellerin, Rubin and Saxe, JJ.